Title: To Thomas Jefferson from William Armistead Burwell, 4 June 1807
From: Burwell, William Armistead
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            June 4th 1807—
                        
                        I should have written you sooner; but for want of Materials, which would compensate you for the trouble of
                            reading my letter; I can barely give you some account of our Agricultural prospects. we have had more cold weather this
                            Spring than usual & more drought, than has been, necessary for preparing for a new Crop; At present the weather is
                            sufficiently warm, & Moist to pitch our Crop of Tobacco. the people generally have planted & I myself have planted
                            Four fiths of my crop & expect to plant the balance before the Season changes; My Corn appears to grow kindly & unless
                            Some Accident—befals it, I shall make an abundance.
                        Small grain has suffir’d a considerable diminution from
                            the Severity of the Winter, what has Survived the frost will probably yield, very well—In this part of the State we have
                            Not experienced any Scarcity; Corn Sells at fifteen Shillings the Barrel. & may be procured in every Neighbourhood,
                            without difficulty—
                        The preparations for a Tob. crop are more extensive than I have ever known them—
                        In your letter you mention nothing important had reach’d you from Europe; I wish your next advices may not
                            wear an unpleasant Aspect; The change of the British Cabinet, & the Sentiments Ascribed to the present Ministers, while
                            in Parliamt Augur a course of policy towards this country, which I fear will compel us to depart from that system of
                            peace which has given Such universal satisfaction to the people of the US. establishd, social & political harmony. &
                            procur’d to the Administration, an unexampled, & Merited popularity; I however hope the people will discriminate between
                            the calamities of a war Sedulously avoided, & at last undertaken from necessity & one brought on to Answer party
                            purposes, & promote views which can only be accomplish’d while the public Mind is agitated; They will readily consider difference with England of the first kind, & will cheerfully contribute to Maintain the independence of the country
                            without a diminution of their attatchment to those who have so long Served them faithfully—I sincerely hope my
                            apprehensions may prove groundless—I shall most certainly visit you this summer; Accept my most sincere interest in your
                            public Success & private happiness.
                        
                            W A Burwell
                            
                        
                    